IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-350-08


THE STATE OF TEXAS


v.


RONALD HERNDON, Appellee




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

NUECES COUNTY




		Johnson, J., delivered the unanimous opinion of the Court.


O P I N I O N


	Appellee was convicted of driving while intoxicated.  Subsequently, the trial court granted
appellee's motion for new trial.  The state appealed.  The court of appeals overruled the state's issue
and affirmed the trial court's judgment. State v. Herndon, No. 13-02-518-CR, 2008 Tex. App.
LEXIS 919 (Tex. App. - Corpus Christi-Edinburg, delivered February 7, 2008)(not designated for
publication).
	We granted state's petition for discretionary review to consider three grounds for review that
challenged the trial court's decision to grant appellee's motion for new trial and the court of
appeals's affirmance of the trial court's judgment.
	We have examined the record and briefs and considered the arguments in this case, and we
conclude that our decision to grant review was improvident.  We therefore dismiss the state's
petition as improvidently granted.

Delivered: October 29, 2008
Do not publish